Name: Commission Regulation (EEC) No 1688/85 of 20 June 1985 fixing, for the 1985/86 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: management;  beverages and sugar
 Date Published: nan

 No L 162/ 18 Official Journal of the European Communities 21 . 6 . 85 COMMISSION REGULATION (EEC) No 1688/85 of 20 June 1985 fixing, for the 1985/86 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector January 1977 laying down detailed rules for the appli ­ cation of the system of minimum stocks in the sugar sector (4), as amended by Regulation (EEC) No 1920/81 (*), provides for a flat- rate amount to be fixed for each marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1482/85 (2), and in particular Article 12 (3) thereof, Having regard to Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (3), Whereas Articles 3 (b) and 6 (a) of Regulation (EEC) No 1789/81 provide for the reimbursement of the pecuniary advantage included in the intervention price on account of the costs involved in maintaining the minimum stock ; Whereas, in order to determine that pecuniary advan ­ tage, Commission Regulation (EEC) No 189/77 of 28 HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year, the flat-rate amount referred to in Article 6 of Regulation (EEC) No 189/77 shall be 0,165 ECU per 100 kilograms of sugar expressed as white sugar. Article 2 This Regulation shall enter into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 151 , 10 . 6 . 1985, p . 1 . 3 OJ No L 177, 1 . 7. 1981 , p . 39 . (4) OJ No L 25, 29 . 1 . 1977, p . 27 . 0 OJ No L 189, 11 . 7. 1981 , p . 23 .